PER CURIAM.
Attorney disciplinary proceeding; attorney publicly reprimanded.
The referee recommended that Attorney Scott Herrick be publicly reprimanded for unprofessional conduct consisting of the neglect of a client's legal matter, the failure to carry out a contract of employment for professional services, and misrepresenting to the client the status of the legal matter. We determine that a public reprimand is appropriate discipline under the circumstances.
Attorney Herrick was admitted to practice law in Wisconsin in 1973 and practices in Madison. The referee in this proceeding is Attorney Linda Balisle.
The referee made findings of fact pursuant to a stipulation of the parties. In March, 1983, Attorney *332Herrick was retained by Hospice Organization of Wisconsin to apply for tax-exempt status for the organization and to prepare and file articles of incorporation and bylaws, together with an Application for Recognition of Exemption. Over the next year and one-half Attorney Herrick repeatedly misrepresented to his client that its legal matter was delayed in the office of the Internal Revenue Service, when in fact Attorney Herrick had failed to file the applications. The parties stipulated that the misrepresentations Attorney Herrick made to his client regarding the status of the matter were not the result of any deceitful intent or purpose on his part, but rather as a result of his "gross neglect" to determine the actual status of the matter before communicating with his client. Attorney Herrick stipulated that he neither sought nor received any compensation from his client for the services he had agreed to perform on its behalf.
The referee concluded, as the parties had stipulated, that Attorney Herrick's conduct constituted neglect of a legal matter, in violation of SCR 20.32(3), the intentional failure to carry out a contract of employment for professional services, in violation of SCR 20.35(1), and conduct involving misrepresentation, in violation of SCR 20.04(4). In her report, the referee noted, as the parties had acknowledged in the stipulation, that in June, 1980, the Board of Attorneys Professional Responsibility issued a letter privately reprimanding Attorney Herrick for conduct similar to that considered in this proceeding.
We accept the referee's findings of fact and conclusions of law, and we agree that a public reprimand is appropriate discipline for Attorney Herrick's unprofessional conduct.
*333IT IS ORDERED that Attorney Scott Herrick is publicly reprimanded for unprofessional conduct.
IT IS FURTHER ORDERED that within 60 days of the date of this order Attorney Scott Herrick pay to the Board of Attorneys Professional Responsibility the costs of this disciplinary proceeding, provided that if the costs are not paid within the time specified and absent a showing by Attorney Herrick of his inability to pay the costs within the time specified, the license of Attorney Scott Herrick to practice law in Wisconsin shall be suspended until further order of the court.